UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-2391


FIRST PROFESSIONALS INSURANCE COMPANY,

                 Plaintiff - Appellee,

           v.

KYRSTEN E. SUTTON, M.D.,

                 Defendant and 3rd-Party Plaintiff – Appellant,

           and

AMY MOORE, As Parent and Guardian ad Litem for N. M., a
minor; RICHARD MOORE, As Parent and Guardian ad Litem for
N. M., a minor,

                 Intervenors/Defendants,

           v.

THE MEDICAL PROTECTIVE COMPANY,

                 Third-Party Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.     Richard M. Gergel, District
Judge. (2:12-cv-00194-RMG)


Argued:   December 9, 2016               Decided:   December 22, 2016


Before KING and FLOYD, Circuit Judges, and DAVIS, Senior Circuit
Judge.
Affirmed by unpublished per curiam opinion.


ARGUED: George J. Kefalos, GEORGE J. KEFALOS, P.A., Charleston,
South Carolina, for Appellant.      Thomas C. Salane, TURNER,
PADGET, GRAHAM & LANEY, P.A., Columbia, South Carolina, for
Appellee.   ON BRIEF: Oana D. Johnson, JANIK, LLP, Charleston,
South Carolina, for Appellant.   R. Hawthorne Barrett, TURNER,
PADGET, GRAHAM & LANEY, P.A., Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          This case returns after a prior appeal and remand.             It is a

multiparty       insurance       coverage     dispute     arising   under    the

diversity of citizenship jurisdiction involving two professional

liability insurance policies issued to Appellant, Dr. Kyrsten E.

Sutton.        Familiarity with the prior appeal is assumed.                 See

First Prof’ls Ins. Co. v. Sutton, 607 F. App’x 276 (4th Cir.

2015).

          Back before us after having substantially prevailed in the

prior appeal by securing coverage under one of the two policies

at    issue,     Dr.    Sutton     presents     the     following   issues   (as

rephrased)      for    our   review   from    the   district   court’s   adverse

coverage determination as to the second of the two policies:

     I.     Whether the district court erred, under South
            Carolina law, in its interpretation of an exclusion
            in the second insurance policy;

     II.    Whether the district court erred in its failure to
            find that the absence of expert testimony precluded
            a finding in favor of First Professionals Insurance
            Company;

     III. Whether the        district court erred, under South
          Carolina law,       in its interpretation of a question
          contained in        the application for insurance in
          respect to one     of the policies at issue; and

     IV.    Whether the district court erred insofar as its
            findings and conclusions contradicted a conclusion
            contained in this Court’s prior opinion.




                                         3
     Having had the benefit of full briefing and oral argument,

and having fully considered the parties’ contentions, we affirm

for the reasons stated by the district court in its thorough

memorandum   opinion   setting   forth   its   findings   of   fact   and

conclusions of law.    First Prof’ls Ins. Co. v. Sutton, No. 2:12-

cv-00194-RMG (D.S.C. Oct. 7, 2015).

                                                                AFFIRMED




                                   4